Title: To George Washington from Abraham Bosomworth, 9 August 1758
From: Bosomworth, Abraham
To: Washington, George



Dear Sir
Camp at Rays Town 9th Augst 1758

I received your Canteens by the Waggons which brought up the Artillery & delivered them immediately to the Care of Capt. Stewart who informs me he forwarded them by Lt Campbell the day they arrived, I wish you could have had them sooner, they cost £3.19.0 at Philada & 18/ for their Carriage to Carlisle the Ballance due you shall repay when I have the pleasure of seeing you again I’m afraid somebody has made free with two mustard Bottles as there seems a Deficiency I had no particular accot of the Contents therefor cant say what number of bottles there were Coll Stephens is on Command upon the road over the Hills with a Detachment of 500 men from the whole, the remaining Companies of your Regt all march to morrow upon the same Duty & Coll Byrds. I believe I may with some Certainty tell you that the Destination of all the Troops is this way, I know that will not be agreeable to you and My Friend Coll Byrd but we must Submit[.] Sr Jno. and some Engineers have reconnoitred as far as Lowalhannan (within 50 miles of Du Quesne) and report it practicable to make a very good road, superior to Braddock’s, The Genl was to sett off the 5th from Carlisle we have two Waggoners scalped & two wounded betwixt this & Lyttleton

by two Separate Parties of Enemy Indians I have sent off two different Parties of Cherokees from hence to endeavour to intercept them excuse extreme hurry and believe me with all Sincerity Yr most Obliged Hble Servt

A. Bosomworth


Yesterday 48 of the Cherokees went away to their Nation.

